Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 1 of 8 PageID #:180




                       Exhibit 12
                      Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 2 of 8 PageID #:181




Motorola Smartphones - See product list at end of chart for models

Infringement of the ‘790 patent
Claim 1                              Evidence
1. An interface for receiving data   The Motorola Smartphone provides an interface for receiving data from an image sensor having
from an image sensor having an       an imaging array and a clock generator for transfer to a processor system.
imaging array and a clock
generator for transfer to a          For example, an image capturing subsystem of the Motorola Smartphone has a CMOS image
processor system comprising:         sensor that includes an imaging array and a clock generator. An image processing subsystem of
                                     the Motorola Smartphone includes a processor that processes image data. The Motorola
                                     Smartphone includes interface circuitry that receives image data from the image capturing
                                     subsystem and transfers the image data to the processor. The interface circuitry thereby enables
                                     the transfer of image data between the image capturing subsystem, which runs in a pixel clock
                                     domain, and the image processing subsystem, which runs in a processor clock domain.
a memory for storing imaging         The Motorola Smartphone provides a memory for storing imaging array data and clocking signals
array data and clocking signals at   at a rate determined by the clocking signals.
a rate determined by the clocking
signals;                           For example, the interface circuitry of the Motorola Smartphone includes a buffer module that
                                   stores the image data that is received from the image capturing subsystem. The buffer module
                                   has control and clock signal inputs. The buffer module clocks its internal and external signals at a
                                   rate that is determined by the input clock signals. This enables the buffer module to store the
                                   image data at a rate that is in accordance with the pixel clock domain of the image capturing
                                   subsystem.
a signal generator for generating The Motorola Smartphone provides a signal generator for generating a signal for transmission to
a signal for transmission to the   the processor system in response to the quantity of data in the memory.
processor system in response to
the quantity of data in the        For example, the interface circuitry of the Motorola Smartphone includes interface functionality
memory; and                        that generates a signal when the buffer module has image data that is ready for transmission to
                                   the processor. The signal indicates that the buffer module has a frame or sub-frame of image
                                   data for the processor.


                                                                                                                                      1
                    Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 3 of 8 PageID #:182




a circuit for controlling the    The Motorola Smartphone provides a circuit for controlling the transfer of the data from the
transfer of the data from the    memory at a rate determined by the processor system.
memory at a rate determined by
the processor system.            For example, the interface circuitry of the Motorola Smartphone includes timing and control
                                 functionality that controls the transfer of image data from the buffer module to the processor.
                                 The timing and control functionality enables the image data to be transferred at a rate
                                 determined by the processor system. This enables the processor to acquire the image data at a
                                 rate that is in accordance with the processor clock domain.


Product List
Motorola Moto G8 Power (Motorola Sofia R)
Motorola Moto G8 Stylus (Motorola Sofia+)
Motorola Moto G8 Optimo Maxx / G8 Power (Motorola Sofia R2)
Motorola Moto G8 Power / G Power 2020 (Motorola Sofia R2)
Motorola RAZR 2019 (Motorola Voyager)
Motorola Moto One Hyper (Motorola Def)
Motorola Moto E6 (Motorola Surfna)
Motorola Moto One Zoom Global (Motorola Parker)
Motorola Moto One Action (Motorola Troika)
Motorola Moto G7 Optimo Maxx (Motorola Ocean)
Motorola Moto G7 Optimo (Motorola Channel)
Motorola Moto Z4 (Motorola Odin)
Motorola Moto G7 (Motorola River)
Motorola Moto Z3 Play (Motorola Beckham)
Motorola Moto E5 Play / Moto E5 Cruise (Motorola Rugby)
Motorola Moto E5 Play (Motorola Rjames)
Motorola Moto E5 Supra (Motorola Hannah)
Motorola Moto E5 (Motorola James)
Motorola Moto G6 Play (Motorola Ashley)
Motorola Moto Z3 / Moto Z 3rd gen (Motorola Messi)
Motorola Moto G6 / Moto G Gen 6 (Motorola Blaine)


                                                                                                                                   2
                     Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 4 of 8 PageID #:183




Motorola Moto Z2 Play (Motorola Albus)
Motorola Moto X4 (Motorola Payton)
Motorola Moto G5S Plus (Motorola Sanders)
Motorola Moto Z2 Force Edition
Motorola Moto E4 (Motorola Andy)
Motorola Moto E4 Plus (Motorola George)
Motorola Moto G5 Plus (Motorola Potter)
Motorola Moto Z (Motorola Sheridan)
Motorola Moto Z Play Droid (Motorola Vector)
Motorola Moto G4 Play (Motorola Affinity)
Motorola Moto G4 (Motorola M1B)
Motorola Moto G4 Plus / Moto M (Motorola Athene)
Motorola Moto Z Force Droid Edition XLTE (Motorola Vertex)

References

[1] Motorola Moto G8 Power LTE-A AM XT2041-1 (Motorola Sofia R) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16938&c=motorola_moto_g8_power_lte-a_am_xt2041-
1__motorola_sofia_r&d=detailed_specs

[2] Motorola Moto G8 Stylus TD-LTE NA XT2043-4 / G Stylus 2020 (Motorola Sofia+) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16522&c=motorola_moto_g8_stylus_td-lte_na_xt2043-
4__g_stylus_2020__motorola_sofiaplus&d=detailed_specs

[3] Motorola Moto G8 Optimo Maxx TD-LTE NA XT2041DL / G8 Power (Motorola Sofia R2) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16521&c=motorola_moto_g8_optimo_maxx_td-
lte_na_xt2041dl__g8_power__motorola_sofia_r2&d=detailed_specs

[4] Motorola Moto G8 Power TD-LTE NA XT2041-4 / G Power 2020 XT2041-7 (Motorola Sofia R2) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16430&c=motorola_moto_g8_power_td-lte_na_xt2041-4__g_power_2020_xt2041-
7__motorola_sofia_r2&d=detailed_specs



                                                                                                                   3
                    Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 5 of 8 PageID #:184




[5] Motorola RAZR 2019 LTE-A NA XT2000-1 (Motorola Voyager) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16109&c=motorola_razr_2019_lte-a_na_xt2000-
1__motorola_voyager&d=detailed_specs

[6] Motorola Moto One Hyper LTE-A AM XT2027-1 (Motorola Def) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=16068&c=motorola_moto_one_hyper_lte-a_am_xt2027-
1__motorola_def&d=detailed_specs

[7] Motorola Moto E6 TD-LTE NA XT2005DL (Motorola Surfna) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15780&c=motorola_moto_e6_td-
lte_na_xt2005dl__motorola_surfna&d=detailed_specs

[8] Motorola Moto One Zoom Global TD-LTE 128GB XT2010-1 (Motorola Parker) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15599&c=motorola_moto_one_zoom_global_td-lte_128gb_xt2010-
1__motorola_parker&d=detailed_specs

[9] Motorola Moto One Action TD-LTE NA 128GB XT2013-3 (Motorola Troika) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15586&c=motorola_moto_one_action_td-lte_na_128gb_xt2013-
3__motorola_troika&d=detailed_specs

[10] Motorola Moto G7 Optimo Maxx TD-LTE US 32GB XT1955DL (Motorola Ocean) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15347&c=motorola_moto_g7_optimo_maxx_td-
lte_us_32gb_xt1955dl__motorola_ocean&d=detailed_specs

[11] Motorola Moto G7 Optimo TD-LTE US 32GB XT1952DL (Motorola Channel) Detailed Tech Spec
http://phonedb.net/index.php?m=device&id=15346&c=motorola_moto_g7_optimo_td-
lte_us_32gb_xt1952dl__motorola_channel&d=detailed_specs

[12] Motorola Moto Z4 TD-LTE NA XT1980-3 (Motorola Odin) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=15202&c=motorola_moto_z4_td-lte_na_xt1980-3__motorola_odin&d=detailed_specs



                                                                                                                   4
                    Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 6 of 8 PageID #:185




[13] Motorola Moto G7 TD-LTE NA 64GB XT1962-1 (Motorola River) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14792&c=motorola_moto_g7_td-lte_na_64gb_xt1962-
1__motorola_river&d=detailed_specs

[14] Motorola Moto Z3 Play TD-LTE US 32GB XT1929-3 (Motorola Beckham) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14411&c=motorola_moto_z3_play_td-lte_us_32gb_xt1929-
3__motorola_beckham&d=detailed_specs

[15] Motorola Moto E5 Play LTE US 16GB XT1921-2 / Moto E5 Cruise (Motorola Rugby) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14403&c=motorola_moto_e5_play_lte_us_16gb_xt1921-
2__moto_e5_cruise__motorola_rugby&d=detailed_specs

[16] Motorola Moto E5 Play TD-LTE US 16GB XT1921-6 (Motorola Rjames) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14398&c=motorola_moto_e5_play_td-lte_us_16gb_xt1921-
6__motorola_rjames&d=detailed_specs

[17] Motorola Moto E5 Supra LTE-A US 32GB XT1924-6 (Motorola Hannah) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14383&c=motorola_moto_e5_supra_lte-a_us_32gb_xt1924-
6__motorola_hannah&d=detailed_specs

[18] Motorola Moto E5 TD-LTE US 16GB XT1920DL (Motorola James) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14364&c=motorola_moto_e5_td-
lte_us_16gb_xt1920dl__motorola_james&d=detailed_specs

[19] Motorola Moto G6 Play TD-LTE NA XT1922-6 16GB (Motorola Ashley) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=14346&c=motorola_moto_g6_play_td-lte_na_xt1922-
6_16gb__motorola_ashley&d=detailed_specs

[20] Motorola Moto Z3 TD-LTE US 64GB XT1929-17 / Moto Z 3rd gen (Motorola Messi) Detailed Tech Specs




                                                                                                        5
                    Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 7 of 8 PageID #:186




http://phonedb.net/index.php?m=device&id=14028&c=motorola_moto_z3_td-lte_us_64gb_xt1929-
17__moto_z_3rd_gen__motorola_messi&d=detailed_specs

[21] Motorola Moto G6 TD-LTE NA 32GB XT1925-12 / Moto G Gen 6 (Motorola Blaine) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=13702&c=motorola_moto_g6_td-lte_na_32gb_xt1925-
12__moto_g_gen_6__motorola_blaine&d=detailed_specs

[22] Motorola Moto Z2 Play TD-LTE US 32GB XT1710-02 (Motorola Albus) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12448&c=motorola_moto_z2_play_td-lte_us_32gb_xt1710-
02__motorola_albus&d=detailed_specs

[23] Motorola Moto X4 TD-LTE NA 32GB XT1900-1 (Motorola Payton) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=12261&c=motorola_moto_x4_td-lte_na_32gb_xt1900-
1__motorola_payton&d=detailed_specs

[24] Motorola Moto G5S Plus TD-LTE NA 32GB XT1806 (Motorola Sanders) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11929&c=motorola_moto_g5s_plus_td-
lte_na_32gb_xt1806__motorola_sanders&d=detailed_specs

[25] Motorola Moto Z2 Force Edition LTE-A XT1789-02 Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11920&c=motorola_moto_z2_force_edition_lte-a_xt1789-02&d=detailed_specs

[26] Motorola Moto E4 TD-LTE NA XT1768 (Motorola Andy) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11793&c=motorola_moto_e4_td-lte_na_xt1768__motorola_andy&d=detailed_specs

[27] Motorola Moto E4 Plus TD-LTE NA XT1775 (Motorola George) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=11706&c=motorola_moto_e4_plus_td-
lte_na_xt1775__motorola_george&d=detailed_specs

[28] Motorola Moto G5 Plus Dual SIM LTE AM XT1681 (Motorola Potter) Detailed Tech Specs




                                                                                                                     6
                    Case: 1:20-cv-03600 Document #: 1-12 Filed: 06/19/20 Page 8 of 8 PageID #:187




http://phonedb.net/index.php?m=device&id=11342&c=motorola_moto_g5_plus_dual_sim_lte_am_xt1681__motorola_potter&d=d
etailed_specs

[29] Motorola Moto Z TD-LTE 64GB XT1650-03 (Motorola Sheridan) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10769&c=motorola_moto_z_td-lte_64gb_xt1650-
03__motorola_sheridan&d=detailed_specs

[30] Motorola Moto Z Play Droid XLTE XT1635-01 (Motorola Vector) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10617&c=motorola_moto_z_play_droid_xlte_xt1635-
01__motorola_vector&d=detailed_specs

[31] Motorola Moto G4 Play TD-LTE XT1607 (Motorola Affinity) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10364&c=motorola_moto_g4_play_td-
lte_xt1607__motorola_affinity&d=detailed_specs

[32] Motorola Moto G4 TD-LTE US 16GB XT1625 (Motorola M1B) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10274&c=motorola_moto_g4_td-
lte_us_16gb_xt1625__motorola_m1b&d=detailed_specs

[33] Motorola Moto G4 Plus TD-LTE 64GB XT1644 / Moto M (Motorola Athene) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10273&c=motorola_moto_g4_plus_td-
lte_64gb_xt1644__moto_m__motorola_athene&d=detailed_specs

[34] Motorola Moto Z Force Droid Edition XLTE XT1650-02 (Motorola Vertex) Detailed Tech Specs
http://phonedb.net/index.php?m=device&id=10268&c=motorola_moto_z_force_droid_edition_xlte_xt1650-
02__motorola_vertex&d=detailed_specs




                                                                                                                 7
